Graves, Ch. J.
The complainant recovered judgment in the circuit court in June, 1870, against the defendant, James P. Howell, for one hundred and sixty-eight dollars and five cents, and •caused an execution to be issued and levied on certain lands which he claimed were justly subject to his debt.
The title of record stood in the name of the defendant Emily, the wife of James. It had formerly been in him, •and the complainant filed the bill in aid of his execution *484and asked that certain conveyances transferring the property to the wife might be declared fraudulent and void as against his execution, and that the title might be declared in the defendant (James P. Howell) for the purpose of complainant, as judgment and execution creditor. The defendants answered and denied the equity of the bill. Proofs were taken on both sides, and the court, on final hearing, dismissed the bill, and complainant appealed. Several points of law are mentioned in the briefs, but as the case may be decided on the facts, we need not allude to the legal questions. We do not deem it needful to make any disquisition on the evidence. We are satisfied that the complainant’s case is not sustained by the facts, and that the decree-below was right and should be affirmed, with costs.
The other Justices concurred.